According to the law as it has been made by the prohibition statutes and the decisions of this court, we state the following two principles:
(1) Any act performed with or upon any part of a still suitable to be used for making whisky may be considered an act of dominion over same, from which the jury may infer the defendant's possession of such part.
(2) The possession of any part of a still suitable to be used for making whisky is a fact from which the jury is authorized to infer the possession of a complete still of such kind.
Measuring the case before us by these principles, and without discussing the evidence, the appellant was not entitled to the general affirmative charge requested by him.
Judgment affirmed.
Affirmed.